United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION FACILITY, Charleston, SC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0130
Issued: October 8, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 22, 2018 appellant filed a timely appeal from an August 2, 2018 merit decision
and a September 28, 2018 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). The Clerk of the Appellate Boards assigned Docket No. 19-0130.
On February 12, 2018 appellant, then a 53-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging an injury to her right ankle. She explained that
she had a medical appointment on November 22, 2017 as her ankle had been “more swollen” for
the prior month and that she was taken out of work and provided a boot. Appellant identified
December 28, 2016 as the date she first became aware of her condition, and November 22, 2017
as the date she realized it was caused or aggravated by the duties of her federal employment
position.
Appellant has a previously accepted injury in OWCP File No. xxxxxx324 as she sustained
an injury to her right ankle while operating a pallet jack on December 28, 2016. That claim was
accepted for right ankle abrasion, contusion, and sprain.

Appellant was treated for her right ankle in her prior claim and the current claim with
Dr. Howard L. Brilliant, a Board-certified orthopedic surgeon. In a November 22, 2017 progress
note, Dr. Brilliant noted that appellant was well known to him with reflex sympathetic dystrophy,
old fracture, and massive contusion of her right ankle from a work injury a year prior. He noted
that appellant was getting well until she had to work extra hard at work the prior day. Dr. Brilliant
indicated that his physical examination showed increased swelling along the lateral border of the
right ankle, and he provided a diagnosis of “reflex sympathetic dystrophy old ankle fracture.” He
characterized appellant as having an acute exacerbation and should remain out of work for two
weeks, at which time a follow-up appointment would be made.
On December 5, 2017 Dr. Brilliant advised that appellant should remain off work until
further evaluation. In a December 21, 2017 progress note, he noted that appellant was seen first
in November 2017 for a recurrence and exacerbation of her previous employment injury, which
consisted of a right ankle contusion, abrasion, and sprain. Dr. Brilliant indicated that appellant
was off work because of an exacerbation of the initial injury. He again diagnosed reflex
sympathetic dystrophy. In a March 6, 2018 note, Dr. Brilliant related that appellant returned with
continued right ankle problems, that she could not stand on it for any length of time, and that she
had first injured the ankle over a year ago and following a contusion and crush injury she developed
reflex sympathetic dystrophy which was accepted as relating to her initial injury for which she
received treatment and was able to return to work. He opined her condition was a recurrence of
the reflex sympathetic dystrophy which he noted is well documented. Dr. Brilliant reported that
the employing establishment considered the condition to be a new injury.
By decision dated March 16, 2018, OWCP denied appellant’s occupational disease claim
finding that the medical evidence of record was insufficient to establish a causal relationship
between her right ankle reflex sympathetic dystrophy and the accepted employment factors of
walking on a cement floor and standing, pulling, and pushing equipment to different places. It
noted that she had preexisting conditions involving the same part of the body that occurred on
December 28, 2016 under File No. xxxxxx324. OWCP commented that appellant had not
provided medical evidence of her preexisting right ankle injury, and that such evidence was
necessary as she had a preexisting condition.
In an April 5, 2018 note, Dr. Brilliant again reported that appellant was first seen over a
year prior for a contusion and possible break, from which she developed reflex sympathetic
dystrophy.
On May 7, 2018 appellant requested reconsideration.
By decision dated August 2, 2018, OWCP denied modification of its prior decision finding
that Dr. Brilliant’s latest opinion was insufficient to establish causal relationship.
On September 24, 2018 appellant again requested reconsideration.
By decision dated September 28, 2018, OWCP denied merit reconsideration finding that
appellant neither raised substantive legal questions nor included new and relevant evidence.
The Board finds that this case is not in posture for decision. Pursuant to 20 C.F.R.
§ 501.2(c)(1), the Board’s review of a case is limited to the evidence in the case record that was
2

before OWCP at the time of its final decision. Decisions on claims are based on the written record,
which may include forms, reports, letters, and other evidence of various types such as photographs,
videotapes, or drawings. 1 Evidence may not be incorporated by reference, nor may evidence from
another claimant’s case file be used. 2 Evidence contained in another of the claimant’s case files
may be used, but a copy of that evidence should be placed into the case file being adjudicated. 3
All evidence that forms the basis of a decision must be in that claimant’s case record.4
For a full and fair adjudication of appellant’s claim, the Board finds that the case records
under OWCP File Nos. xxxxxx825 and xxxxxx324 must be combined.5
The Board finds that OWCP’s decision dated March 16, 2018 referenced medical evidence
that does not appear in the case record under OWCP File No. xxxxxx825. To date, OWCP has not
combined the case records related to appellant’s claims, nor did it incorporate all referenced
evidence relating to her preexisting and employment-related right ankle condition into the current
case record.6 Because it neglected to include evidence of her previously accepted right ankle
condition in the current case record (including evidence from OWCP File No. xxxxxx324), the
Board is not in a position to make an informed decision regarding appellant’s claim.7
Therefore, the case shall be remanded to OWCP to consolidate evidence from OWCP File
Nos. xxxxxx825 and xxxxxx324. Following this and any necessary further development deemed
necessary, OWCP shall issue a de novo decision on appellant’s claim under OWCP File No.
xxxxxx825.8

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5a
(June 2011).
2

Id.

3

Id.

4

Id.

5

See K.T., Docket No. 17-0432 (issued August 17, 2018); L.Z., Docket No. 11-1415 (issued December 12, 2011).

6

See supra note 1 at Chapter 2.400.8c (February 2000) (noting cases should be doubled/combined when correct
adjudication of the issues depends on frequent cross-reference between files).
7

See L.H., Docket No. 17-1960 (issued August 16, 2018); K.P., Docket No. 15-1945 (issued February 10, 2016);
M.C., Docket No. 15-1706 (issued October 22, 2015).
8

See M.M., Docket No. 17-1150 (issued January 28, 2018).

3

ORDER
IT IS HEREBY ORDERED THAT the September 28 and August 2, 2018 decisions of
the Office of Workers’ Compensation Programs are set aside and the case is remanded for further
proceedings consistent with this order of the Board.
Issued: October 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

